DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
As set forth in the election submitted 09/09/21, applicant elects without traverse Group I (Figs. 1.1-1.7).  Accordingly, Groups II and III (Figs. 2.1-3.7) stand withdrawn from further prosecution.  37 CFR 1.142(b).

Reproductions
Based on applicant’s election, the examiner has canceled non-elected Figs. 2.1-3.7 in the reproductions received on 07/31/2020.
	
Specification
The examiner objects to the specification as follows:
The title, “medical device for foetal monitoring” uses the improper spelling of “fetal”. Specifically,  “fetal” is the preferred spelling in the medical world, regardless of location.  Therefore, for clarity and accuracy, the title must be amended throughout the application, original oath or declaration excepted, to read:  --Medical Device for Fetal Monitoring--.  MPEP 2920.04(a)I, 37 CFR 1.153, 37 CFR 1.1025 and 37 CFR 1.1067.
Per applicant’s election, the following must be deleted under the header “Design No./Product(s)”:
[2.-3. Part of medical device for foetal monitoring]	
There are no descriptions of Figs. 1.1-1.7.  Therefore, for clarity and accuracy (Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II), the following descriptions of Figs. 1.1-1.7 must be inserted in the specification as follows:
--Fig. 1.1 Perspective
Fig. 1.2 Front
Fig. 1.3 Back
Fig. 1.4 Top
Fig. 1.5 Bottom
Fig. 1.6 Left
Fig. 1.7 Right.--
Applicant should note to amend the above description of the views if the reproductions are oriented differently than described above.




	
Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
In the instant application, the disclosure taken as a whole does not provide certainty as to the exact appearance and three dimensional configuration of the device.  Specifically, the broken lines on the drawings are not described in the specification. Consequently, the broken lines may be interpreted in more than one way.  For example, the broken lines are not clearly defined as environment, boundaries, stitching, or some other surface treatment.  Broken lines may mean different things in different circumstances and their meaning must be made entirely clear.  In re Blum 374 F.2d 904, 153 USPQ 177 (CCPA 1967); see MPEP § 2920.05(c) Therefore, as currently disclosed, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    822
    1134
    media_image1.png
    Greyscale

Applicant may overcome this portion of the refusal by inserting a statement in the specification preceding the claim describing the broken lines on the drawings (MPEP § 2920.05(c)).  Applicant should note if the broken lines represent unclaimed portions of the device, the following statement would be sufficient: 
--In the reproductions, the broken lines show portions of a [title] that form no part of the claim.--.
In Fig. 1.5, the examiner is unable to determine the exact configuration of the different areas identified by the arrows on the bottom of the device. As currently disclosed, the surfaces on the bottom of the device are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. The surface shading does not offer any additional information for determining the exact nature of the design as shown. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image2.png
    892
    1018
    media_image2.png
    Greyscale

Applicant may overcome this portion of the refusal by indicating that protection is not sought for the features on the bottom of the device by amending the reproductions to color or convert the surfaces and/or features to broken lines, thus disclaiming those surfaces.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403. If applicant chooses to do so, the surface contour shading must be removed as well.  

The reproductions contain heavy black lines that obscures understanding of the claim. See examples arrowed to below. As currently disclosed, one skilled in the art would therefore have to resort to conjecture to make and use the design.

    PNG
    media_image3.png
    822
    1134
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    239
    1447
    media_image4.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to clearly and consistently disclose the claim. 

In the reproductions, the examiner is unable to determine the exact configuration of the some of the features on the device.  As currently disclosed, the various features are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements or opened or closed surfaces.  Absent clear surface shading on all claimed surfaces, the exact nature of the design as shown is not clearly understood.  Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image5.png
    845
    1121
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    254
    1457
    media_image6.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to include appropriate and adequate shading to show clearly the character and/or contour of all claimed surfaces represented.  See 37 CFR 1.152.  This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised, and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas.  Solid black surface shading is not permitted except when used to represent the color black as well as color contrast.
 
	
Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b).

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919